COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding
Appellate case number:    01-13-00780-CV
Trial court case number: 2013-12431
Trial court:               257th District Court of Harris County
        On September 9, 2013, appellant, Shamsher Medih Chisti, filed an affidavit of indigence
with the trial court. See TEX. R. APP. P. 20.1(a)(2). On September 11, 2013, the District Clerk of
Harris County timely filed a contest to the affidavit. See TEX. R. APP. P. 20.1(e)(1). Therefore,
the trial court was required to either conduct a hearing or sign an order extending the time to
conduct the hearing by September 23, 2013. See TEX. R. APP. P. 20.1(i)(2). Further, to properly
sustain the contest, the trial court was required to sign an order sustaining the contest within the
prescribed period for the hearing. See TEX. R. APP. P. 20.1(i)(4). The clerk’s record does not
reflect that the trial court signed an order extending the period for the hearing or ruled on the
contest by September 23, 2013. Accordingly, the allegations in the affidavit are deemed true, and
appellant is entitled to proceed without advance payment of costs. See id.
       We ORDER the Clerk of this Court to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       We further ORDER the trial court clerk to file a clerk’s record within 30 days of
the date of this order.
        We further ORDER the trial court reporter, within 30 days of the date of this
order, to prepare and file a properly authenticated transcript of any proceedings for which
appellant has requested a transcript or to certify to this Court that appellant has not
requested any such transcript.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: May 29, 2014